t c memo united_states tax_court john w marsh petitioner v commissioner of internal revenue respondent docket no filed date stephen p pingree and richard p mcclellan iii for petitioner henry eb o'neill for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows additions to tax sec_6651 sec sec_6653 sec_6653 sec_6653 sec year deficiency a b a b b b dollar_figure ---- --- dollar_figure --- --- big_number --- --- big_number --- e--- dollar_figure big_number --- --- --- dollar_figure --- big_number big_number ---- dollar_figure --- --- --- big_number big_number dollar_figure --- --- --- --- big_number big_number big_number --- ---- --- --- big_number big_number --- ---- --- --- big_number big_number big_number --- --- ---- ---- big_number --- --- --- --- big_number -- --- --- --- percent of the interest due on dollar_figure percent of the interest due on dollar_figure tf we do not sustain respondent's determination of additions to tax for fraud pursuant to sec_6653 and f for the years through respondent alternatively determined the following additions to tax for negligence or intentional_disregard_of_rules_and_regulations sec_6653 and failure_to_file within the time prescribed by law sec_6651 additions to tax sec_6651 sec_6653 sec_6653 year a a a a dollar_figure dollar_figure --- big_number big_number --- big_number --- dollar_figure big_number --- --- ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - the issues for decision are whether petitioner a resident of hawaii and descendant of indigenous hawaiians is subject_to federal_income_tax on income derived from sources within the united_states whether dollar_figure received by petitioner in from an uninsured motorist claim constitutes taxable_income to petitioner or is excluded under sec_104 whether petitioner is liable for additions to tax for fraud in the years through and fraudulent_failure_to_file for and if not whether petitioner is liable for alternative additions to tax and whether petitioner is liable for additions to tax for failure to make estimated_tax payments for the years through findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in pearl city oahu hawaii petitioner was born on date in hawaii petitioner graduated from high school in from until petitioner was employed as a police officer by the honolulu police department when he retired in he held the rank of sergeant petitioner resided in the united_states and all his income was derived from sources within the united_states during the years in issue during the years through petitioner received the following amounts of income from the described sources wages hpd dollar_figure dollar_figure dollar_figure dollar_figure non-employee big_number -q- -0o- compensation interest dividends -q- -0- -q- state_income_tax big_number -0o- -o- -0o- refund pension annuity -o0- -0- -o0- gambling winnings -q- big_number -o- -0- horseshoe casino cash deposits big_number big_number big_number -0- beginning in petitioner also operated a sole_proprietorship masonry contracting business under the name s h masonry petitioner operated this business through at least for the years through petitioner received the following amounts and incurred the following expenses in connection with the operation of s h masonry i987 gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure wa es fper statutory big_number big_number big_number additional expenses big_number big_number big_number net big_number big_number big_number some of the receipts generated by this business were paid to petitioner in cash around august of petitioner stopped using his business checking account in favor of conducting business in cash petitioner drew checks against his business account from january to date approximately checks per month from august to september of the same year - - petitioner drew only checks against the business account approximately checks per month this drop in activity was due to the fact that petitioner started paying his employees in cash as of date rather than by check petitioner received the following amounts of income as set forth in the notice_of_deficiency for the years through dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the state of hawaii imposes a general excise_tax on gross_receipts which is required to be collected by the recipient and remitted to the state of hawaii for the years through petitioner charged and collected from masonry customers the following amounts of general excise_tax dollar_figure dollar_figure dollar_figure dollar_figure petitioner did not remit any of the general excise_tax he collected to the state of hawaii during through for the years through petitioner filed joint federal and state of hawaii income_tax returns with his wife petitioner has not filed a federal or state of hawaii income_tax return for any year after petitioner’s return was selected for audit petitioner refused to cooperate with respondent's personnel during the audit -- - leading respondent to issue a notice_of_deficiency for the year the deficiency was assessed on date after receiving the bill for the assessment petitioner retained an enrolled_agent carol baptista who requested that respondent grant audit_reconsideration ms baptista discovered that petitioner had not filed income_tax returns for and and explained to petitioner that he was legally required to file such returns on date ms baptista wrote a letter to the district_director internal_revenue_service honolulu hawaii regarding the tax audit and filing position of john marsh that letter was signed by ms baptista and petitioner and stated re tax audit and filing position of john marsh gentlemen this letter is to clarify the compliance and filing position of mr john marsh as you are aware the internal_revenue_service audited mr marsh for the year mr marsh was represented by mike kailing who was then apparently an enrolled_agent mr marsh is obviously not a tax expert and did not realize that some of mr kailing’s positions were to say the least inappropriate mr kailing apparently refused to comply with internal_revenue_service requests giving rise to a substantial assessment against mr marsh mr marsh is now however represented by janell israel associates and complete information has been presented to support the return however on audit_reconsideration it appears to us that all of the supporting material presented was not taken into consideration and we cannot get the internal_revenue_service to provide us with the final report explaining why such a substantial assessment remains we would like an opportunity to discuss what portions of the - jj - supporting materials have been disallowed we cannot help but believe that this is caused at least in part by a reaction to mr kailing’s conduct which does not reflect either the position or sic janell israel associates or mr marsh in addition mr marsh has failed to file his and returns but the necessary information has been assembled and we should have the returns prepared in the very near future it must be categorically stated that mr marsh is not a tax_protester and is not willfully failing to file any return or to provide appropriate information to support returns filed it should not be held against him that he was badly represented by someone else in fact he should probably be given the benefit of the doubt as someone who as sic badly represented in the past but is trying to correct the situation hopefully we can cooperate on a more positive basis in order to get this situation properly resolved very truly yours carol baptista i have read and approved the above letter and wish to affirm that i am not trying to willfully avoid any lawfull sic internal revenue requirements john marsh cc russell bain petitioner never provided ms baptista with records from which ms baptista could prepare petitioner’s and returns during the course of the audit_reconsideration it was also discovered that petitioner had not withheld any employment_taxes not filed any employment_tax returns and not issued any forms w- or with respect to amounts paid to workers for s h masonry petitioner’s enrolled_agent advised petitioner that he was required to report to respondent on either form_1099 or w-2 --- - the amounts of compensation he paid to his masonry workers one such worker was subsequently convicted for subscribing false income_tax returns under sec_7206 for and for failing to report income earned as a mason including more than dollar_figure paid_by petitioner petitioner was indicted under sec_7201 attempt_to_evade_or_defeat_tax for the years through after a jury trial in petitioner was acquitted on all three counts sometime between petitioner purchased a male arabian horse named sunset wailea petitioner's federal_income_tax return included a schedule c that listed petitioner's business activities as contracting farrier horse breeding under the business names of s h masonry and keone's horse shoeing and breeding petitioner's federal_income_tax return claimed expenses from keone's ranch supplies on date petitioner broke his left ankle as the result of an accident he was initially treated on that same day at wahiawa general hospital the following day he underwent surgery at straub clinic the medical records from wahiawa general hospital indicate that petitioner stated the cause of the injury was a horse fell down on him petitioner told the doctors at wahiawa general hospital that his injury resulted from a horse falling on him the medical records from straub clinic also state the cause of the injury to be struck accidentally by --- - falling object horse and describe petitioner as police officer who injured his left ankle when a horse fell on him petitioner consulted an attorney sometime after the date injury petitioner then submitted a motor_vehicle accident report to the police on date that report stated petitioner was involved in a m c motorcycle accident in kahuku trying to avoid potential collision with oncoming unidentified truck he then lost control of motorcycle flipping off of m c injuring left ankle under hawaii law the driver of a motor_vehicle which is in any manner involved in an accident in which a person is injured is required to make a report of an accident not more than hours after the accident petitioner a police officer did not file a timely accident report as required_by_law petitioner’s accident report was filed more than weeks after his injury petitioner thereafter through his attorney submitted an uninsured motorist claim to his automobile insurance_company the claim asserted that the cause of petitioner's injuries was the motorcycle accident described in the police report the insurer initially denied the claim in response to petitioner’s claim the insurer wrote please be advised that under mr marsh’s personal automobile policy with the travelers your claim for uninsured motorist coverage is not applicable in this situation mr marsh’s personal automobile policy does not afford coverage for bodily injury suffered by an insured while occupying a highway vehicle which is -- - owned by the insured but is not insured for uninsured motorist coverage based on the above information mr marsh’s claim for uninsured motorist coverage under his personal automobile policy is not applicable the hawaii supreme court had held in that the exclusion relied on by the insurer was invalid in the case of kau v state farm mut auto ins p 2d haw on date petitioner commenced a lawsuit against the insurance_company for its failure to pay the above-mentioned claim the civil information sheet attached to the complaint signed by the attorney of record lists the nature of the suit as contract not motor_vehicle tort or other nonvehicle tort the complaint also alleges that count i defendant travelers has breached the implied covenant of good_faith and fair dealing under the policy by refusing or denying or failing to process or failing to pay plaintiff’s claim without a reasonable basis for such conduct and with knowledge and reckless disregard or the lack of a reasonable basis for such conduct in that plaintiff has submitted claims under the provisions of the policy and defendant travelers refused to process or pay with knowledge that the exclusion in defendant’s policy of insurance is prohibited under the laws of hawaii and that defendant travelers has no colorable defense to payment of uninsured motorist benefits count it the aforesaid outrageous conduct by defendant travelers was done intentionally for the purpose of depriving plaintiff of money due him and to inflict upon him severe emotional distress count iil in its refusal to pay uninsured motorist benefits to plaintiff defendant travelers has violated public policy as well as hawaii revised statutes chapter which states that no insurer doing business in this state shall engage in unfair claim settlement practices count iv hawaii revised statutes section provides that unfair methods of competition and unfair and deceptive acts or practices in the conduct of any trade or commerce are unlawful defendant’s failure to pay plaintiff the uninsured motorist benefits to which he was entitled or to provide legally sufficient reasons for denying payment was an unfair practice as set forth in hawaii revised statutes sec_431 a a and section entitling plaintiff to an award of general and special damages count v at the time of issuance of the policy described above the promises to pay such benefits to plaintiff were made by defendant travelers insurance with no intention of performing them or interpreting in good_faith such terms and provisions defendant and each of them knew such promises and representations were false and were made with the intent and purpose to deceive plaintiff and to induce plaintiff to purchase and accept the insurance_policy defendant and each knew that plaintiff believed such provisions to be true and the plaintiff would and did justifiably rely on such promises and buying the insurance_policy and paying the premiums thereon nevertheless defendant and its agents employees authorized representatives or assigns and each of them concealed such true intent from plaintiff in acting fraudulently and deceitfully as set forth herein defendants and each of them intended to and did vex annoy and injure plaintiff petitioner’s attorney made the insurer’s attorney aware of the kau _v state farm mut ins co supra and served an extensive discovery request seeking the identities of all persons in hawaii to whom travelers had denied claims based on the exclusion and raised the prospect of expanding petitioner’s lawsuit into a class action suit compliance with the discovery request would have required the insurer to expend thousands of hours of manual labor the insurance_company eventually agreed to settle the lawsuit for the maximum amount payable under the policy dollar_figure the release and indemnity agreement stated in pertinent part release and indemnity agreement bly these presents does release acquit and forever discharge the said releasee from and on account of any and all claims actions causes of action liability or liabilities demands or damages of whatever name or nature including any and all claims for general special punitive or treble_damages for insurance benefits of whatever name or nature for past and future earnings loss for past and future medical_expenses for attorneys fees costs or interest for loss of services for loss of support for loss of association companionship love and affection and for any and all other additional losses incident to the relationships of husband and wife or parent and child whether at law or in equity in any manner arisen arising or to grow out of the following an automobile accident more specifically described in that certain honolulu police department motor_vehicle accident report no c- the conduct acts or failures to act or refusals to act on the part of releaseer in connection with the investigation claim handling or settlement of any claim arising out of or in connection with said accident any alleged neglect or refusal by releasee to pay any benefit or recognize any obligation under any policy of insurance issued to any party and arising out of said accident the conduct acts or failures to act neglect or refusals to act on the part of releasee or any of its employees agents officers directors predecessor or successor entities or their respective attorneys in connection with the writing amendment revision issuance promulgation sale and or marketing of any policy of insurance any of which said accident conduct acts failures or refusals to act or neglect may have resulted in injuries or damages to releasor as more specifically set forth in that certain lawsuit in the united_states district_court for the district of hawaii and entitled john marsh v travelers insurance_company et al civil no 89-00262-hmf after payment of attorney's_fees and costs petitioner's share of the settlement proceeds amounted to dollar_figure petitioner negotiated the settlement check for cash on date no portion of the settlement proceeds was deposited into any bank account maintained by petitioner respondent's notice of - - deficiency for included as an item_of_income dollar_figure which represented the settlement amount opinion liability for federal_income_tax petitioner argues that he has nationality in the nation of hawai‘i by virtue of his hawaiian ancestors who were nationals of hawai‘i petitioner further argues the united states’ annexation of the nation of hawaii was based upon illegal acts was legally invalid under the constitution of the united_states therefore the united_states of america and its agency the internal_revenue_service lack jurisdiction over the petitioner and lack legal standing to assess u s taxes against the petitioner petitioner places particular reliance on a joint resolution of congress publaw_103_150 107_stat_1510 titled overthrow of hawaii that resolution provides inter alia that congress acknowledges the historical significance of the illegal overthrow of the kingdom of hawaii in which resulted in the suppression of the inherent sovereignty of the native hawaiian people publaw_103_150 107_stat_1513 petitioner urges us to find that the united_states lacks legal standing to assess taxes on his income because he is a descendant from native hawaiians petitioner resided in the united_states and by virtue of his birth in the united_states territory of hawaii in petitioner is a united_states citizen see u s c sec -- - the internal_revenue_code taxes the income of all individuals only nonresident_aliens are excluded see sec_1 however wrongful the overthrow of the kingdom of hawaii may have been we can provide no relief to petitioner from the lawful application of the general law of the united_states including the internal_revenue_code similarly based arguments with respect to native american indians have been rejected by the supreme court johnson v m'intosh 21_us_543 we see no reason for elevating petitioner's claim above that of native american indians the supreme court has more recently stated indians are citizens and that in ordinary affairs of life not governed by treaties or remedial legislation they are subject_to the payment of t income taxes as are other citizens 351_us_1 the joint resolution relied on by petitioner specifically provides nothing in this joint resolution is intended to serve as a settlement of any claims against the united_states publaw_103_150 107_stat_1514 the joint resolution is neither a treaty nor remedial legislation congress has not seen fit to exempt citizens or residents of the united_states from the imposition of income_tax on the basis of unlawful acquisition of the native land of their ancestors by the united_states if such relief is sec_2 provides in the case of a nonresident_alien_individual the taxes imposed by sec_1 and shall apply only as provided by sec_871 or sec_877 -- - to be given it must come from congress we therefore hold that petitioner was subject_to tax under the internal_revenue_code for the years in issue accident sec_104 a in the notice_of_deficiency for respondent determined that petitioner received unreported income of dollar_figure the explanation of the adjustment states it is determined that you received insurance proceeds in the amount of dollar_figure from insurance_company for tax_year this amount is determined to be taxable to you because you have failed to establish that this amount is excludable from gross_income under the provisions of the internal_revenue_code it is undisputed that petitioner suffered a broken ankle made an uninsured motorist claim on his insurance carrier the claim was not paid on demand a lawsuit followed and the insurance_company chose to settle and pay the full amount payable under the policy respondent argues that petitioner's uninsured motorist claim was based on a false motor_vehicle report respondent contends insurance proceeds obtained under false pretenses constitute ordinary_income to the recipient it is not clear from petitioner’s pleadings whether he seeks to exclude the insurance settlement under sec_104 or the original petition does not raise the matter and paragraph of the amended petition states only this money was a tax exempt personal injury settlement received by petitioner from an insurance_company petitioner's brief fails to identify the basis on which petitioner claims the insurance proceeds should be excluded from petitioner's income sec_104 excludes from gross_income the amount of damages received on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort type rights or through a settlement agreement entered into in lieu of such prosecution see sec_1_104-1 income_tax regs to exclude damages from gross_income pursuant to sec_104 respondent’s brief assumes that petitioner seeks to exclude the insurance settlement under sec_104 sec_104 and provides sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness amounts received through accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer -- - the taxpayer must prove the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries see 515_us_323 subject_to an exception not relevant here sec_104 a provides an exclusion_from_gross_income of amounts received through accident_or_health_insurance for personal injuries or sickness emphasis added the mere fact that amounts in guestion are paid_by an insurance_company under an insurance_policy does not establish that such amounts were actually paid for injuries and sickness the taxpayer has the burden of proving this petitioner’s auto insurance regarding uninsured drivers apparently does not cover a nonvehicular accident that occurred while the insured was riding his horse petitioner sought medical help immediately after breaking his ankle at that time he informed hospital personnel that a horse had fallen on him when he was treated the next day he conveyed the same account to the medical service providers petitioner was also a career policeman who would understand the need to file a police report immediately if he had been injured as a result of actions by an uninsured motorist who had fled the scene of the accident nevertheless no such report was immediately filed indeed it was not until several weeks had lapsed after petitioner had a conversation with his attorney that he filed a belated police report claiming that an unidentified motorist had caused his injury while petitioner was riding a motorcycle after filing the police report petitioner filed a claim with his insurance_company we do not find petitioner’s testimony at trial concerning the cause of the accident to be credible while petitioner admitted telling hospital personnel on the day of the accident that a horse had fallen on him he failed to give any explanation for the inconsistency between that and his subsequent police report and insurance claim the police report was not filed until after he consulted with his attorney in contrast his statements to attending physicians immediately after the accident that the injury was caused by a horse accident in circumstances that inherently call for truthfulness are credible the release and indemnity executed by the insurer and petitioner does not apportion the settlement amount among the various claims made by petitioner in his complaint the attorney who acted for the insurance_company testified the settlement was in response to a demand for policy limits and we paid it he further testified qo after this entire case was settled you had satisfied yourself on behalf of the insurance_company that mr marsh was not committing any type of insurance fraud against the insurance_company correct - - a no we had not - it was not quite that simple it was basically that the fact that the issue of whether or not it was a motorcycle versus a horse accident was not conclusively established we had not had the opportunity to fully develop those issues but looming on the horizon was mr marsh’s attorney’s threat of expanding the lawsuit plus this very onerous discovery request that would require hundreds of thousands of hours of manual labor to comply with that had been served on us and you know we felt that we were kind of pushed against the wall basically qo if mr marsh was lying about the cause of the accident and it was a non-vehicular accident the insurance_company would have had a defense to paying out any claims under the policy correct a yes it would have had a defense to the claim under the policy but not to the other claims the insurance settlement in this case was paid_by the insurer to avoid the costs of litigating what it considered to be a doubtful personal injury claim after the insurance_company had initially and improperly relied on an invalid exclusionary provision petitioner’s claim was actually based on a false accident report and this false statement was the basis for his recovery without petitioner’s false statement regarding the circumstances of the accident there would have been no insurance recovery statutory exclusions from income such as those contained in sec_104 are to be narrowly construed see 336_us_28 we hold that the dollar_figure settlement was not on account of or for personal injuries within the meaning of sec_104 we therefore - uphold respondent’s determination that the amount of dollar_figure be included in petitioner's gross_income fraud respondent determined that petitioner is liable for an addition_to_tax for fraud for each of the years and respondent bears the burden_of_proof on this issue see sec_7454 rule b in order to discharge the burden respondent must prove by clear_and_convincing evidence an underpayment exists for each year in issue and some portion of the underpayment for that year is due to fraud see sec_7454 92_tc_661 in order to show fraud respondent must show that petitioner intended to evade taxes known to be owing by conduct designed to conceal mislead or otherwise prevent the collection_of_taxes see 398_f2d_1002 3d cir 80_tc_1111 fraud is intentional wrongdoing on the part of the taxpayer with the specific intent to evade a tax known to be owing see 796_f2d_303 9th cir affg tcmemo_1984_601 692_f2d_587 9th petitioner has made no claim for deductions of legal fees and costs in the event we were to find the dollar_figure includable in gross_income therefore we express no opinion on the deductibility of these items under the particular facts of this case -- - cir citing 252_f2d_56 9th cir affg in part and revg in part 74_tc_1160 the existence of fraud is a question of fact to be resolved upon consideration of the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never imputed or presumed it must be affirmatively established by the commissioner see 55_tc_85 fraudulent intent is rarely established by direct evidence as a consequence courts have inferred fraudulent intent from various kinds of circumstantial evidence see 317_us_492 powell v granguist supra pincite some of the indicia of fraud include understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets failure to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities dealing in cash and failing to make estimated_tax payments see bradford v commissioner supra pincite willful failure_to_file does not in itself establish liability for additions to tax on account of fraud however such a failure may be properly considered in connection with other facts in determining whether any deficiency or underpayment_of_tax is due to fraud see stoltzfus v united_states supra - - respondent's fraud determinations were made in relation to three separate statutory regimes for the taxable years and the addition_to_tax for fraud is equal to percent of the portion of any underpayment attributable to fraud plu sec_50 percent of the interest due on that portion see sec_6653 b a and b if respondent establishes that any portion of the underpayment for or is attributable to fraud then the entire underpayment is to be treated as attributable to fraud except with respect to any portion of the underpayment that petitioner establishes is not attributable to fraud see sec_6653 for the fraud addition_to_tax was changed by the enactment of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 b 102_stat_3369 the the relevant provision provided sec_6653 fraud -- in general --if any part of any underpayment as defined in subsection c of the tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer continued -- - statutory regime was again changed in relation to respondent determined that petitioner is liable under the provision of sec_6651 in relation to his failure_to_file for that section so far as is relevant provided that if any failure_to_file any return is fraudulent the additions to tax for failure_to_file provided in sec_6651 are increased from percent to percent and from percent to percent respectively ’ there is an underpayment_of_tax for each of the years in issue petitioner was aware of his legal_obligation to file for the years preceding the years in issue and did in fact file returns for years prior to petitioner did not file returns for and or any years thereafter continued establishes is not attributable to fraud see omnibus budget reconciliation act of publaw_101_ sec c deleting code sec_6653 and sec a inserting the new code sec_6651 sec_6651 addition to the tax --in case of failure-- to file any return required under authority of subchapter_a of chapter there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate sec_665l a f the bracketed percentages are substituted into sec_6651 pursuant to sec_6651 in cases where the failure_to_file is fraudulent - - petitioner’s failure_to_file income_tax returns for years subseguent to eventually became the subject of a criminal investigation petitioner has adopted various theories over the years in an attempt to explain his failure_to_file returns or pay federal_income_tax on his substantial income petitioner testified from i just said i’m not part of your system and i just did nothing i had state taxes taken from my pay i had federal taxes taken from my pay i made no effort to disrupt that i just said ‘hey i’m not bothering with you guys’ petitioner further testified well i also knew that the law required me supposedly to pay taxes and i took a stand against it back in petitioner’s testimony is in marked contrast to the representation that he and his enrolled_agent ms baptista made to respondent in the letter dated date requesting additional audit_reconsideration in that letter it was stated mr marsh has failed to file his and returns but the necessary information has been assembled and we should have the returns prepared in the very near future it must be categorically stated that mr marsh is not a tax_protester and is not willfully failing to file any return or to provide appropriate information to support returns filed it should not be held against him that he was badly represented by someone else - - in response to the criminal investigation petitioner wrote to respondent on date stating i have determined from written reliable legal advice from tax professionals and further research into the law that i am not liable or subject_to or for any_tax under title_26 and nothing i receive is subject_to tax under subtitle a i am not a ‘taxpayer’ as defined in sec_7701 a the remainder of the letter contains the pseudolegal argument that this court has had occasion to refer to as tax_protester rhetoric and legalistic gibberish see eg kearney v commissioner tcmemo_1999_12 in date petitioner was represented by an attorney who wrote respondent in an effort to avoid the criminal prosecution of his client and described petitioner as a naive citizen exposed to ‘tax protestor’ rhetoric and further stating when i petitioner’s attorney took the time to explain in detail the process by which federal appeals courts had rejected each of the positions on which he petitioner had relied mr marsh was shocked incredulous and mortified neither petitioner’s nor his attorney’s letters in attribute petitioner’s failure_to_pay_tax or file tax returns to a belief in hawaiian sovereignty at a conference in date with respondent at honolulu district council’s office neither petitioner nor his attorney mentioned hawaiian sovereignty as an explanation for petitioner’s noncompliance with the tax laws -- p7 - at trial petitioner a police officer testified that he did not believe he was required to file in or subsequent years because filing was voluntary and because of his growing belief in hawaiian sovereignty petitioner testified his post-1985 beliefs were based on the advice of a tax accountant a mr kailing the record is devoid of corroboration for petitioner’s testimony as to his growing belief in hawaiian sovereignty as a reason for his failure_to_file tax returns or pay taxes prior to his criminal trial in indeed the representations made by petitioner and his attorney in the record indicate petitioner held no such belief prior to his criminal trial we do not find to be credible petitioner’s testimony that he failed to file tax returns or pay taxes because he believed the tax system to be voluntary or because of his growing belief in hawaiian sovereignty rather the record clearly and convincingly demonstrates that after petitioner filed his return in the alleged reasons that petitioner used to justify his failure_to_file returns simply shifted from one rationale to another when it served petitioner’s purposes he and his agents made representations to the internal_revenue_service that he had been misled or misguided however after every such instance petitioner reverted to another justification for his continued noncompliance the only thing that remained - - constant was petitioner’s objective to dodge his responsibility to pay taxes based on the foregoing we believe that petitioner did not have a sincere belief in the reasons he now relies on for not complying with the law other facts support this conclusion for example petitioner collected a 4-percent general excise_tax from his customers but did not remit the funds so collected to the state of hawaii the fact that petitioner collected taxes and did not pay them to the state of hawaii leads us to believe that his purpose in collecting and retaining these state taxes was to enhance his financial status there was no high-minded or misguided purpose petitioner just did not want to pay tax petitioner’s conduct regarding his state tax obligations supports our conclusion that petitioner's failure_to_file or pay federal tax was not motivated by a sincere belief that he was under no legal_obligation to do so in 61_tc_249 affd 519_f2d_1121 5th cir we observed while evidence that a taxpayer was attempting to defraud another in a business transaction may not be direct evidence of fraud with intent to evade tax see 362_f2d_243 c a the court is entitled to consider such evidence along with other evidence in determining the intent of the taxpayer in doing certain acts because it is a fair inference that a man who will misappropriate another's funds to his own use through misrepresentation and concealment will not hesitate to - - misrepresent and conceal his receipt of those same funds from the government with intent to evade tax 111_f2d_987 c a the legal relevancy of such evidence is based upon logical principles which go to negate innocent intent 180_fsupp_268 n d ill 216_f2d_515 c a on date petitioner requested that the state of hawaii place his specialty masonry contractor’s license on inactive status afterward petitioner continued to operate that business on an unlicenced basis petitioner had gross_receipts from his masonry business of dollar_figure in around august of petitioner stopped using his business checking account in favor of conducting the masonry business using cash petitioner started paying his employees in cash as of date rather than by check petitioner received a large insurance settlement and converted the check into cash rather than depositing that amount into a bank account petitioner's conduct in operating an unlicenced business and switching to cash transactions is further evidence of petitioner’s fraudulent intent petitioner suggests that his failure_to_file and pay tax for the years through was not fraudulent because the internal_revenue_service was aware of his noncompliance the fact that petitioner’s failure_to_file returns was known to the irs does not preclude a finding of fraud disclosed defiance - - standing alone does not bar a finding of fraud see 829_f2d_828 9th cir affg tcmemo_1986_223 we find that petitioner knew of his obligation to pay tax and intentionally evaded the tax known to be owing by failing to report his income consequently we sustain respondent's determination of the applicability of the fraud additions to tax for each of the years and for and petitioner has not established any portion of the underpayment is not attributable to fraud addition_to_tax for failure to pay estimated_tax under sec_6654 for the years respondent determined that petitioner is liable for an addition_to_tax for failure to pay estimated income_tax under sec_6654 for the years unless the taxpayer demonstrates that one of the statutory exceptions applies imposition of this addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated guarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute see sec_6654 99_tc_202 75_tc_1 petitioner bears the burden of proving his entitlement --- - to any exception see 78_tc_304 petitioner has not filed returns for the years in issue or made any estimated_tax payments for those years nor has he shown that any of the statutory exceptions are applicable in this case we therefore sustain respondent's determination decision will be entered under rule
